Citation Nr: 1217475	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for residuals of a left Achilles tendon injury, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, April 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a February 2012 hearing by the undersigned held by videoconference from the RO, through satellite connection with the El Paso VA Health Care Center.  A transcript of that hearing is associated with the claims file.

The reopened issue of entitlement to service connection for hypertension, and the issues of entitlement to service connection for residuals of a left Achilles tendon injury and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  June 2003 and August 2008 rating decisions denied service connection for hypertension; the Veteran did not appeal either decision, or submit records constituting new and material evidence within the one-year appeal period following each decision.
2.  Evidence received since the time of the August 2008 rating decision is new, relates to an unsubstantiated fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for hypertension in June 2003, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Following the Veteran's December 2007 claim to reopen, the RO reopened the Veteran's claim for service connection for hypertension but denied it on the merits in the August 2008 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The August 2008 rating decision denied the Veteran's claim for service connection for hypertension on the basis that the evidence did not establish a relationship between the hypertension and service, or between the hypertension and a service-connected disability, including treatment for his service-connected pseudofolliculitis barbae.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 2008 rating decision addressing this basis.  
Since the August 2008 rating decision, evidence added to the file includes VA outpatient treatment records dated from September 2008 to August 2010; medical reference articles regarding potential side effects of Kenalog; and the Veteran's testimony at his February 2012 Board video hearing.  This evidence, particularly the Veteran's hearing testimony and the medical reference articles, were not previously of record, and addresses the previous basis of denial.  Thus, this evidence is new, and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted since the August 2008 rating decision; as such, the claim must be reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.


REMAND

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran has alleged that his hypertension and his 2009 Achilles tendon injury are proximately related to a service-connected disability.  As noted above, there are two ways to substantiate a claim for service connection on a secondary basis: by showing that the claimed disability is caused by a service-connected disability, or by showing that it is aggravated by a service-connected disability.  The opinions of record with respect to the etiology of the Veteran's hypertension and Achilles tendon injury only address whether each of these conditions was caused by a service-connected disability.  Because the opinions do not address whether the claimed conditions were aggravated by a service-connected disability, the opinions are inadequate, and remand is required so that an addendum opinion may be obtained.

To that end, the Veteran asserts that his sleep apnea is related to his military service either as directly related to service, or proximately related to a service-connected disability.  VA outpatient treatment records reflect treatment for sleep apnea using a continuous positive airway pressure (CPAP) machine, but procedural documents of record deny the Veteran's claim on the basis that the evidence does not show that sleep apnea was directly related to service, or was the proximate result of medications used for the service-connected pseudofolliculitis barbae.  However, no medical opinion was obtained with respect to the claimed nexus; neither the RO nor the Board is free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Remand is required so that a VA opinion may be obtained.

Accordingly, the issues of entitlement to service connection for hypertension, entitlement to service connection for residuals of a left Achilles tendon injury and entitlement to service connection for sleep apnea are REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise, and ask that he or she review the Veteran's claims file, to include his February 2012 Board hearing testimony and the medical reference materials he has submitted.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is directly related to his military service, caused by a service-connected disability, aggravated by a service connected disability, or none of these.  The opinion should also address whether it is at least as likely as not that the Veteran's hypertension has been caused or aggravated by treatment for his service connected disabilities, to include Kenalog injections.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

2.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise, and ask that he or she review the Veteran's claims file, to include his February 2012 Board hearing testimony and the medical reference materials he has submitted.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's 2009 left Achilles tendon injury was caused by a service-connected disability, aggravated by a service connected disability, or neither of these.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise, and ask that he or she review the Veteran's claims file, to include his February 2012 Board hearing testimony and the medical reference materials he has submitted.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is caused by a service-connected disability, aggravated by a service connected disability, or neither of these.  The opinion should also address whether it is at least as likely as not that the Veteran's hypertension has been caused or aggravated by treatment for his service connected disabilities, to include Kenalog injections.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


